DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               SUNIL SINGH,
                                 Appellant,

                                     v.

                         SHERENE MIRANDER,
                              Appellee.

                               No. 4D19-3762

                          [September 17, 2020]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Peter Holden, Judge; L.T. Case No.
FMCE 18-008442.

   Lori Wurtzel of Wurtzel Law PLLC, Winter Park, for appellant.

   Linda M. Jaffee of Linda Jaffee PA, Davie, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., KLINGENSMITH and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.